82720: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13316: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82720


Short Caption:LAU VS. CITY OF LAS VEGASCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A806797Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/14/2021 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:03/18/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentGood Earth Enterprises, Inc.Andrew H. Pastwick
							(Law Office of Andrew H. Pastwick, LLC)
						


Appellant/Cross-RespondentJeffrey LauAndrew H. Pastwick
							(Law Office of Andrew H. Pastwick, LLC)
						


Appellant/Cross-RespondentLIG Land Development, LLCAndrew H. Pastwick
							(Law Office of Andrew H. Pastwick, LLC)
						


Appellant/Cross-RespondentSophie LauAndrew H. Pastwick
							(Law Office of Andrew H. Pastwick, LLC)
						


Respondent/Cross-AppellantCarolyn GoodmanDavid E. Bailey
							(Las Vegas City Attorney)
						John A. Curtas
							(Las Vegas City Attorney)
						Bryan K. Scott
							(Las Vegas City Attorney)
						


Respondent/Cross-AppellantCity of Las VegasDavid E. Bailey
							(Las Vegas City Attorney)
						John A. Curtas
							(Las Vegas City Attorney)
						Bryan K. Scott
							(Las Vegas City Attorney)
						


Respondent/Cross-AppellantCity of Las Vegas Department of Building & Safety, Code Enforcement DivisionDavid E. Bailey
							(Las Vegas City Attorney)
						John A. Curtas
							(Las Vegas City Attorney)
						Bryan K. Scott
							(Las Vegas City Attorney)
						


Respondent/Cross-AppellantEmily WetzsteinDavid E. Bailey
							(Las Vegas City Attorney)
						John A. Curtas
							(Las Vegas City Attorney)
						Bryan K. Scott
							(Las Vegas City Attorney)
						


Respondent/Cross-AppellantJohn BoyerDavid E. Bailey
							(Las Vegas City Attorney)
						John A. Curtas
							(Las Vegas City Attorney)
						Bryan K. Scott
							(Las Vegas City Attorney)
						


Respondent/Cross-AppellantKevin McOskerDavid E. Bailey
							(Las Vegas City Attorney)
						John A. Curtas
							(Las Vegas City Attorney)
						Bryan K. Scott
							(Las Vegas City Attorney)
						


Respondent/Cross-AppellantVicki OzunaDavid E. Bailey
							(Las Vegas City Attorney)
						John A. Curtas
							(Las Vegas City Attorney)
						Bryan K. Scott
							(Las Vegas City Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


04/06/2021Filing FeeFiling Fee due for Appeal. (SC)


04/06/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-09858




04/06/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Appellants/Cross-Respondents) (SC)21-09860




04/06/2021Filing FeeFiling Fee Waived for Cross-Appeal.  State/County/Municipality. (SC)


04/06/2021Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.) (SC)21-09861




04/13/2021Filing FeeFiling Fee Paid. $250.00 from Law Office of Andrew H. Pastwick.  Check no. 1199. (Appellant/Cross-Respondent) (SC)


04/13/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-10706




04/14/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC)21-10834




04/15/2021Docketing StatementFiled Appellant/Cross-Respondents' Civil Docketing Statement. (SC)21-10930




04/20/2021Docketing StatementFiled Respondent/Cross-Appellants' Civil Docketing Statement. (SC)21-11424




04/22/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-11626




04/22/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-11633




04/23/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants/cross-respondents (appellants) and respondents/cross-appellants (respondents) transcript request form due: 14 days. Appellants' opening brief and appendix due: 90 days. (SC)21-11762




05/03/2021Transcript RequestFiled Appellants/Cross-Respondents' Request for Transcript of Proceedings. Transcripts requested: 02/02/21. To Court Reporter: Nancy Maldonado. (SC)21-12648




07/20/2021BriefFiled Appellant/Cross-Respondents' Opening Brief. (SC)21-20813




07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 1 (REJECTED PER NOTICE ISSUED ON 7/20/21)(SC)


07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 2 (REJECTED PER NOTICE ISSUED ON 7/20/21)(SC)


07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 3 (REJECTED PER NOTICE ISSUED ON 7/20/21)(SC)


07/20/2021Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. (SC)21-20849




07/20/2021BriefFiled Appellant/Cross-Respondents' Amended Opening Brief. (SC)21-20870




07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 1. (SC)21-20871




07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 2. (SC)21-20872




07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 3. (SC)21-20874




07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 4. (SC)21-20875




07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 5. (SC)21-20878




07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 6 (REJECTED PER PHONE CALL TO COUNSEL) (SC)


07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 7 (REJECTED PER PHONE CALL TO COUNSEL) (SC)


07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 8 (REJECTED PER PHONE CALL TO COUNSEL) (SC)


07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 9 (REJECTED PER PHONE CALL TO COUNSEL) (SC)


07/20/2021BriefFiled Appellant/Cross-Respondents' Second Amended Opening Brief. (SC)21-20913




07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 6. (SC)21-20914




07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 7. (SC)21-20915




07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 8. (SC)21-20916




07/20/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 9. (SC)21-20918




08/04/2021MotionFiled Stipulation for Extension of Time to File Respondents/Cross-Appellants' Combined Answering Brief on Appeal and Opening Brief on Cross-Appeal. (SC)21-22684




09/10/2021Order/ProceduralFiled Order Approving Stipulation. Respondents/cross-appellants shall have until September 20, 2021, to file and serve the combined answering brief on appeal and opening brief on cross-appeal.  (SC)21-26278




09/16/2021BriefFiled Respondents/Cross-Appellants' Combined Answering Brief on Appeal and Opening Brief on Cross-Appeal. (SC)21-26921




10/13/2021MotionFiled Stipulation for Extension of Time to File Appellant/Croos-Respondents' Combined Response Brief to Respondents/ Cross-Appellants' Brief and Reply Brief in Support of their Opening Brief. (SC)21-29468




10/20/2021Order/ProceduralFiled Order Approving Stipulation. The parties' stipulation for an extension of time to file the combined reply brief on appeal and answering brief on cross-appeal and reply brief on cross-appeal is approved.  Appellants/cross-respondents shall have until November 15, 2021, to file and serve the combined reply brief on appeal and answering brief on cross-appeal.  Respondents/cross-appellants shall thereafter have until December 16, 2021, to file and serve a reply brief on cross-appeal, if deemed necessary.  (SC)21-30124




11/05/2021BriefFiled Appellant/Cross-Respondents' Reply Brief in Support of Their Opening Brief and Response to Respondents' Cross-Appeal Brief. (SC)21-31886




11/16/2021BriefFiled Respondent/Cross-Appellants' Reply Brief Cross-Appeal. (SC)21-32974




11/16/2021Case Status UpdateBriefing Completed/To Screening. (SC)


03/18/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Sothern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-08602




04/27/2022Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." SNP22  - JH/LS/DH. (SC)22-13316




05/23/2022RemittiturIssued Remittitur. (SC)22-16193




05/23/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/10/2022RemittiturFiled Remittitur. Received by District Court Clerk on May 24, 2022. (SC)22-16193





Combined Case View